GARRARD, Judge.
Earl Harts, pro se, brings this appeal from a conviction for refusal to submit to a chemical test for intoxication. See IC 9-4-4.5-8.
The transcript is not bound as required by Indiana Rules of Procedure, Appellate Rule 7.1.
*1159Appellant's brief makes no apparent effort to comply with the appellate rules for briefing. AP 8.2, 8.3. It consists of one copy, without cover. In the portion designated "Argument," appellant merely asserts that he is unable to submit a proper argument because of the elapsed time since the trial.
The bulk of Harts' brief appears under the headings "Statement of the Case" and "Summary and Facts." These pages are full of calumny and scandalous assertions. Such a document has no place in a court of law. Barnard v. Kruzan (1943), 221 Ind. 208, 46 N.E.2d 238.
Appellant's brief is accordingly hereby struck from the files of this court and this appeal is dismissed.
STATON, P.J., and HOFFMAN, J. concur.